

113 S2690 IS: Protecting Student Privacy Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2690IN THE SENATE OF THE UNITED STATESJuly 30, 2014Mr. Markey (for himself, Mr. Hatch, Mr. Walsh, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family Educational Rights and Privacy Act of 1974 to ensure that student data handled
			 by private companies is protected, and for other purposes.1.Short titleThis Act may be cited as the
		  Protecting Student Privacy Act of 2014.2.FERPA improvementsSubsection (b) of section 444 of the General Education Provisions Act	(20 U.S.C. 1232g) (commonly
			 referred to
			 as the Family Educational Rights and Privacy Act of 1974) is amended—(1)by redesignating paragraphs (4) through (7) as	paragraphs (8) through (11), respectively;(2)by inserting after paragraph (3) the following:(4)(A)No funds shall be made available under any applicable program to any educational agency or
			 institution that has not implemented information security policies and
			 procedures that—(i)protect personally identifiable information from education records maintained by the educational
			 agency or institution; and(ii)require each outside party  to whom personally identifiable information from education records is
			 disclosed   to have
			 information security policies and procedures that include a comprehensive
			 security program designed to protect the personally identifiable
			 information from education records.(B)For purposes of this subsection, the term outside party means a person that is not an
			 employee,  officer, or volunteer   of the educational agency or
			 institution or of a Federal, State, or local governmental agency and
			 includes any contractor or consultant acting as a school official or
			 authorized representative
			 or in any other capacity.(5)Notwithstanding any other provision of this section or paragraph (2)(A),  no funds shall be made
			 available under any
			 applicable program to any educational agency or institution that has a
			 policy or practice of using, knowingly releasing,  or otherwise knowingly
			 providing access to
			 personally identifiable information, as described in paragraph (2),
			  in the education records of a student to advertise or market a product or
			 service.(6)Each State educational agency receiving funds under an applicable program, and each educational
			 agency or institution, shall ensure that any outside party with access to
			 education records with personally identifiable information   complies with
			 the
			 following:(A)Any education records that are held by the outside party   shall be held in a manner that provides,
			 as directed by the educational agency or institution, parents with—(i)the right to access the personally identifiable  information held about their students by
			 the outside party, to the same extent and in the
			 same manner
			 as provided in subsection (a)(1); and(ii)a process to challenge, correct, or
			 delete any inaccurate, misleading, or otherwise inappropriate data  in any
			 education records of such student that are held by the outside party,
			 through an
			 opportunity for a
			 hearing by the agency or institution providing the outside party with
			 access, in
			 accordance with subsection (a)(2).(B)The outside party shall maintain a record of all individuals, agencies,
			 or organizations that have requested or obtained access to the education
			 records  of a student held by the outside party, in the same manner as is
			 required
			 under paragraph
			 (8).(C)The outside party shall have policies or procedures in place regarding
			 information security practices regarding the education records, in
			 accordance with paragraph (4).(7)No funds under any applicable program shall be made available to any educational agency or
			 institution, or any State educational agency, unless the agency or
			 institution has a policy or practice that—(A)promotes data minimization in order to safeguard individual privacy by meeting any request for
			 student information with non-personally identifiable information, if the
			 purpose of any appropriate request can be effectively met with
			 non-personally identifiable information; and(B)requires that all personally identifiable information on an individual	student held by any outside
			 party be destroyed
			 when the information is no longer needed for the specified purpose.; and(3)in paragraph (8)(A), as redesignated by paragraph (1)—(A)by inserting who are employees, officers, or volunteers of the agency or	institution after of this subsection;(B)by striking or organizations  and inserting organizations, or outside parties;(C)by striking or organization and inserting organization, or outside party; and(D)by inserting and will describe the information shared with such person, outside party, agency, or organization after obtaining this information.